EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven M. Hoffberg on February 3rd, 2022.
The application has been amended as follows:
Claim 13. The tissue sampling device according to claim 1, comprising:
a plurality of flexible sheaths, each respective flexible sheath having a respective proximal end and respective distal end, and a respective wall and a respective cellular sampling structure, the plurality of flexible sheaths and respective tensile displaceable structures forming a plurality of coaxial structures; and
a housing, configured to selectively engage [[a]] each respective flexible tensile displaceable structure of [[a]] each respective coaxial structure to a user interface, such that when selectively engaged, tension and compression are passed from the user interface to the respective flexible tensile displaceable structure to transition the respective flexible tensile displaceable structure between the first state and the second state, and when selectively disengaged, tension and compression are not passed from the user interface to the respective flexible tensile displaceable structure.

Claim 15. A tissue sampling method, comprising:
providing an endometrial tissue sampling device comprising:
(a)	a coaxial structure comprising:
a flexible sheath having a proximal end and a distal end, having an outer surface and a wall configured to maintain an internal vacuum; 
a flexible tensile displaceable structure within the flexible sheath, having a first end extending beyond the proximal end of the sheath and a second end configured to, in a first state, extend beyond the distal end of the flexible sheath, and in a second state, to be retracted into the distal end of the flexible sheath;
a cellular sampling structure at the second end; and
a piston, preceding the cellular sampling structure, riding against an inner wall of the flexible sheath and being configured to draw an internal vacuum in the flexible sheath with respect to the second end by a retraction of the flexible tensile displaceable structure from the first state to the second state, and a corresponding retraction of the piston into the flexible sheath to draw media external to the flexible sheath into the flexible sheath distal to the piston; and
(b)	a skirt stopper, comprising an elastomer and having an aperture surrounding the flexible sheath, configured to:
be repositionable on the flexible sheath by sliding along an outer surface of the flexible sheath under a manual force sufficient to overcome a stiction to a stop position; and
maintain the flexible sheath at a defined first insertion depth under a compressive force of the sheath against the skirt stopper with the skirt stopper in contact with the cervix during manipulation of the flexible tensile displaceable structure,
to thereby permit sampling by the cellular sampling structure at the defined insertion depth;
wherein the coaxial structure is configured to:
be inserted into the cervix of a human, with the skirt stopper constrained at the stop position external to the external cervical os, and the distal end extending past the internal cervical os, 
retrieve an endometrial biopsy sample comprising cells and aspirate drawn by the internal vacuum, by extension of the flexible tensile displaceable structure and cellular sampling structure past the distal end and subsequent retraction within the distal end, and 
be withdrawn from the uterus with the cellular sampling structure contained within the flexible sheath protected from sampling from unintended areas;
inserting the distal into the external cervical os with the flexible tensile displaceable structure in the second state to the defined first insertion depth, so that the skirt stopper abuts the cervix;
repositioning the skirt stopper to the stop position by sliding along [[an]] the outer surface of the flexible sheath under the manual force sufficient to overcome the stiction from compression of the sheath against the skirt stopper;
manipulating the flexible tensile displaceable structure to cause axial and rotational movement of the cellular sampling structure against the endometrium and dislodge endometrial cells, while maintaining the flexible sheath at the defined first insertion depth with the skirt stopper in contact with the cervix;
applying a tension on the first end of the flexible tensile displaceable structure at the proximal end of the flexible sheath to cause retraction of the flexible tensile displaceable structure from the first state to the second state, generating the vacuum by a withdrawal of the piston sliding against an inner wall of the flexible sheath; and
withdrawing the coaxial structure from the external cervical os of the uterus.


15 [[16]], further comprising:
extending the distal end of the coaxial structure into the first state with the cellular sampling structure within the human uterus; and 
retracting the distal end of the coaxial structure from the external cervical os with the flexible tensile displaceable structure in the second state.
Allowable Subject Matter
Claims 1-6, 8-15, and 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of the claims is the inclusion of “a skirt stopper, comprising an elastomer and having an aperture surrounding the flexible sheath, configured to: be repositionable on the flexible sheath by sliding along an outer surface of the flexible sheath under a manual force sufficient to overcome a stiction to a stop position” and “a housing, configured to selectively individually engage with any single respective flexible displaceable structure within one of the plurality of concurrently available flexible sheaths to a user interface, such that when engaged, tension and compression are passed from the user interface to the single respective flexible displaceable structure to transition the single respective flexible displaceable structure between the first state and the second state, and when disengaged, tension and compression are not passed from the user interface to the single respective flexible displaceable structure”. 
The claims in the application are deemed to be directed to a non-obvious improvement over the prior art Malanowska-Stega (U.S. Patent No. 8,348,856), Lee-Sepsick (U.S. Publication No. 2015/0088032), and Binard et al (U.S. Patent No. 3,777,743). Applicant’s arguments concerning Malanowska-Stega, Lee-Sepsick, and Binard are persuasive.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Fridays 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/C.J.J./Examiner, Art Unit 3791                                                                                                                                                                                                        /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791